Citation Nr: 0809712	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-27 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1. Entitlement to an increased evaluation for status post 
dislocation and fracture of the femoral head of the right hip 
with marked limitation of motion, internal fixation, and 
traumatic arthritis, currently assigned a 30 percent 
disability evaluation.

2.  Entitlement to an increased evaluation for status post 
open comminuted fracture of the left femur, currently 
assigned a 10 percent disability evaluation.

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1975 to 
September 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2004 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.  The veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To provide the veteran with proper notice 
and to notify him of the pertinent rating criteria.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.

The Court also issued a decision in Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  However, in 
this case, the Board notes that the veteran has not been 
adequately provided such notice, and thus, the case must also 
be remanded for proper notice pursuant to Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).

Moreover, the veteran is currently assigned a 30 percent 
disability evaluation for his right femur disability and a 10 
percent disability evaluation for his left femur disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5255 and 
38 C.F.R. § 4.73, Diagnostic Codes 5255-5314, respectively.  
The July 2005 statement of the case (SOC) did provide the 
veteran with the rating criteria under Diagnostic Codes 5255 
and 5313.  However, the SOC did not contain Diagnostic Codes 
5010 or 5314.  Nor was he advised of the factors to be 
considered in evaluating disabilities residual to healed 
wounds involving muscle groups as set forth in 38 C.F.R. §§ 
4.55, 4.56.  Therefore, the RO should notify the veteran of 
the pertinent rating criteria for the disabilities currently 
on appeal.

The Board further notes that a decision on the claims for an 
increased evaluation could change the outcome of the 
veteran's claim for TDIU.  As such, the increased evaluation 
claims are inextricably intertwined with the TDIU claim 
currently on appeal.  For this reason, the issues of 
entitlement to an increased evaluation for his right and left 
femur disabilities must be resolved prior to resolution of 
the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation).  Accordingly, a remand is required for the RO to 
adjudicate the inextricably intertwined issue.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for an increased evaluation and 
for TDIU.  The letter should (1) inform 
him of the information and evidence that 
is necessary to substantiate the claims; 
(2) inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claims.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, the letter should tell the 
claimant to provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life.  
If the Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the RO should provide at least 
general notice of that requirement to 
the claimant.  Additionally, the 
claimant must be notified that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  The 
notice must also provide examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).

2.  After completing these actions, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of 
the action taken in the preceding 
paragraphs.  Further development may 
include affording the veteran another 
VA examination, if he submits 
additional information and evidence 
that shows his disabilities may have 
increased in severity since his last 
VA examinations.

3.  When the development has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity 
to respond before the record is 
returned to the Board for further 
review.  This SSOC should set forth 
all applicable laws and regulations 
pertaining to each issue, including 38 
C.F.R. §§ 4.55, 4.56 and Diagnostic 
Codes 5010 and 5314.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


